Per Curiam.
The sole question presented by this appeal is whether the trial judge erred in denying defendant’s motion to quash the bill of indictment. Defendant contends that the bill of indictment should be quashed because G.S. 14-21 is unconstitutional.
G.S. 14-21 provides:
“Every person who is convicted of ravishing and carnally knowing any female of the age of twelve years or more by force and against her will, or who is convicted of unlawfully and carnally knowing and abusing any female child under the age of twelve years, shall suffer death: Provided, if the jury shall so recommend at the time of rendering its verdict in open court, the punishment shall be imprisonment for life in the State’s prison, and the court shall so instruct the jury.”
In support of his contentions, defendant relies upon Furman v. Georgia, 408 U.S. 238, 33 L.Ed. 2d 346, 92 S.Ct. 2726, and State v. Waddell, 282 N.C. 431, 194 S.E. 2d 19.
*388The holdings in Furman v. Georgia, supra, and State v. Waddell, supra, do not affect the constitutionality of that portion of G.S. 14-21 which defines the elements of the crime of rape.
Furman v. Georgia, supra, stands for the proposition that the imposition of the death penalty under certain state statutes (such as G.S. 14-21) is unconstitutional. State v. Davis, 282 N.C. 107, 191 S.E. 2d 664.
Even if State v. Waddell, supra, supported defendant’s contentions, and we do not think it does, its holdings as to the death penalty are not effective as to offenses committed prior to 18 January 1973. Defendant is charged with raping Deborah Ann Price on 25 September 1972.
Defendant did not receive a sentence of death and, therefore, has no standing to raise the constitutionality of the death penalty or of the statute G.S. 14-21 because it provides for that punishment. State v. Duncan, 282 N.C. 412, 193 S.E. 2d 65; State v. Wright, 282 N.C. 364, 192 S.E. 2d 818; State v. Davis, supra.
We have carefully examined the entire record and find it to be free from prejudicial error.
No error.